FILED
                                                          United States Court of Appeals
                                                                  Tenth Circuit

                                                                   May 1, 2012
                     UNITED STATES COURT OF APPEALS
                                                  Elisabeth A. Shumaker
                                                                  Clerk of Court
                            FOR THE TENTH CIRCUIT


    RONALD E. SEYMORE,

                Plaintiff-Appellant,

    v.                                                  No. 11-5091
                                              (D.C. No. 4:10-CV-00167-FHM)
    MICHAEL J. ASTRUE, Commissioner                     (N.D. Okla.)
    of the Social Security Administration,

                Defendant-Appellee.


                             ORDER AND JUDGMENT *


Before GORSUCH, McKAY, and BALDOCK, Circuit Judges.



         Ronald Seymore appeals the Social Security Commissioner’s denial of his

applications for social security disability insurance and supplemental security

income benefits. Exercising jurisdiction under the 42 U.S.C. § 405(g) and

28 U.S.C. § 1291, we affirm.




*
       After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      Mr. Seymore argues on appeal that the Administrative Law Judge (ALJ)

erred in denying benefits at step four of the sequential evaluation process for

determining disability by failing to consider his mental impairments in

determining that he could perform his past relevant work as a home telemarketer. 1

Mr. Seymore does not dispute, however, that the ALJ properly determined that his

mental impairments did not constitute severe impairments at step two of the

sequential evaluation process during the relevant time period. Rather, Mr.

Seymore argues that the ALJ erred: (1) by failing to consider his nonsevere

mental impairments as part of the determination of his residual functional

capacity (RFC) at step four; and (2) by failing to include the nonsevere mental

impairments in the hypothetical question submitted to the vocational expert (VE)

at the hearing in May 2009.

      We reject Mr. Seymore’s arguments. To begin with, he has inexplicably

failed to substantively challenge the ALJ’s pivotal determination that his mental

impairments did “not affect his ability to perform work-related activities.” Aplt.

App., Vol. 3 at 401. Instead, Mr. Seymore argues that the ALJ actually found that

he has “mild” mental impairments, but then erred by failing to include those



1
       Although Mr. Seymore’s disability applications were initially based on
alleged impairments related to his loss of vision in his left eye, other problems in
his right eye, and hypertension, his step-four arguments in this appeal are focused
exclusively on his alleged mental impairments. We thus limit our analysis to
those impairments.

                                        -2-
impairments in the RFC determination and VE hypothetical at step four.

However, this argument is based on a misreading of the administrative record. 2

Mr. Seymore has also failed to mount any challenge to the ALJ’s determination

that the Global Assessment of Functioning (GAF) score of 60 that was assessed

by his therapists in 2006, which indicated only “moderate” difficulties in

occupational functioning according to the DSM-IV, 3 showed no cognizable

work-related impairments. See id. at 401-02. Given these shortcomings in his

appellate arguments, we conclude that Mr. Seymore has failed to establish

reversible error at step four.

      We also reject Mr. Seymore’s other arguments. First, the ALJ was correct

in disregarding the additional GAF score of 52 since it was reported by a

counselor who is not an acceptable medical source. In addition, the score is not

consistent with the objective medical evidence in the administrative record, which

shows treatment for mental impairments, but no specific work-related limitations.




2
      In his initial decision in this matter, the ALJ found that Mr. Seymore had
“mild difficulties in maintaining social functioning . . . [and] mild deficiencies
of concentration, persistence, or pace.” Aplt. App., Vol. 2 at 21. But in the
remand decision that is at issue in this appeal, the ALJ specifically found that
Mr. Seymore’s mental impairments did “not affect his ability to perform
work-related activities,” id., Vol. 3 at 401, and the ALJ expressly abandoned the
“findings” and “conclusions” in his prior decision, id. at 402.
3
      See Am. Psychiatric Ass'n, Diagnostic and Statistical Manual of Mental
Disorders (DSM–IV) 32 (4th ed.1994).

                                        -3-
Second, Mr. Seymore’s challenges to the ALJ’s adverse credibility determination

do not in any way undercut the ALJ’s dispositive RFC findings at step four.

      The judgment of the district court is affirmed.


                                                    Entered for the Court


                                                    Bobby R. Baldock
                                                    Circuit Judge




                                        -4-